United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
           ___________

           No. 99-2525
           ___________

Bobby Dean Lewis; Donald Glenn        *
Cammann; Benjamin Kind; Stanley Paul *
Smith; Richard F. Toler;              *
                                      *
             Plaintiffs,              *
                                      *
Rolf A. Rosendahl;                    *
                                      *
             Plaintiff-Appellant,     *
                                      *
Jerome Hunter; Paul Joseph Koppi,     *
                                      *
             Plaintiffs,              *
                                      *
       v.                             *   Appeals from the United States
                                      *   District Court for the Western
Mel Carnahan; Dora Schriro; Paul      *   District of Missouri.
Herman; George Lombardi; R. Dale      *
Riley; Steven E. Moore; Darin Morgan; *       [UNPUBLISHED]
Jennifer Miller,                      *
                                      *
             Defendants-Appellees.    *
____________________                  *
                                      *
Bobby Dean Lewis; Benjamin Kind;      *
Stanley Paul Smith; Richard F. Toler; *
                                      *
             Plaintiffs,              *
                                      *
Rolf A. Rosendahl;                    *
                                      *
            Plaintiff-Appellant,      *
                                      *
Jerome Hunter; Paul Joseph Koppi;     *
Donald Glenn Cammann,                 *
                                      *
             Plaintiffs,              *
                                      *
       v.                             *
                                      *
Mel Carnahan; Dora B. Schriro; Paul   *
Herman; George A. Lombardi; R. Dale *
Riley; Steven E. Moore; Darin Morgan; *
Jennifer Miller,                      *
                                      *
             Defendants-Appellees.    *

            __________

            No. 99-2526
            __________

Bobby Dean Lewis; Donald Glenn         *
Cammann; Benjamin Kind;                *
                                       *
            Plaintiffs,                *
                                       *
Stanley Paul Smith;                    *
                                       *
            Plaintiff-Appellant,       *
                                       *
Richard F. Toler; Rolf A. Rosendahl;   *
Jerome Hunter; Paul Joseph Koppi,      *
                                       *
            Plaintiffs,                *
                                       *
      v.                               *
                                       *

                                       -2-
Mel Carnahan; Dora B. Schriro; Paul     *
Herman; George Lombardi; R. Dale        *
Riley; Steven E. Moore; Darin Morgan;   *
Jennifer Miller,                        *
                                        *
            Defendants-Appellees.       *

            __________

            No. 99-2527
            __________

Bobby Dean Lewis;                      *
                                       *
             Plaintiff-Appellant,      *
                                       *
Benjamin Kind; Stanley Paul Smith;     *
Richard F. Toler; Rolf A. Rosendahl;   *
Jerome Hunter; Paul Joseph Koppi;      *
Donald Glenn Cammann,                  *
                                       *
             Plaintiffs,               *
                                       *
       v.                              *
                                       *
Mel Carnahan; Dora B. Schriro; Paul    *
Herman; George A. Lombardi; R. Dale *
Riley; Steven E. Moore; Darin Morgan; *
Jennifer Miller,                       *
                                       *
             Defendants-Appellees.     *
                                  ___________

                           Submitted: February 4, 2000

                               Filed: February 8, 2000
                                ___________

                                        -3-
Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Missouri inmates Bobby Dean Lewis, Rolf A. Rosendahl, and Stanley Paul
Smith appeal from orders dismissing two identical versions of their 42 U.S.C. § 1983
action. Having carefully reviewed the record, we conclude the district courts' orders
were correct, and these consolidated appeals are entirely without merit. Accordingly,
we affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -4-